EXHIBIT 10.57
 
October 11, 2011
 
Miller Energy Resources, Inc.
9721 Cogdill Road, Suite 302
Knoxville, TN 37932
Attention:  Scott M. Boruff
                    Chief Executive Officer
 
Re:  Limited Consent and Extension
 
Ladies and Gentlemen:
 
We refer to that certain Loan Agreement dated as of June 13, 2011 (as the same
has been and may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among Miller Energy
Resources, Inc., a Tennessee corporation (the “Borrower”), the financial
institutions party thereto as Lenders and Guggenheim Corporate Funding, LLC, as
administrative agent for the Lenders (in such capacity, the
“Agent”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given such terms in the Loan Agreement.  References herein to any
Section shall be to a Section of the Loan Agreement unless otherwise
specifically provided.
 
The Borrower has requested that the Agent and the Lenders (or at least the
required percentage thereof) extend the deadline for complying with Section
6.19(c), which requires that within one hundred twenty (120) days following the
Closing Date, the Borrower repay all outstanding Indebtedness and other monetary
obligations of the Borrower under the Registration Rights Agreement.  Subject to
the terms and conditions contained herein, the Agent and the Lenders (or at
least the required percentage thereof) are willing to extend such deadline.
 
Accordingly, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Agent and the Lenders (or at least the
required percentage thereof) hereby agree to extend the deadline for Borrower’s
compliance with Section 6.19(c) to the date that is one hundred eighty (180)
days from the date of this letter agreement; provided that notwithstanding
anything to the contrary contained in the Loan Agreement or any other Loan
Document, the Borrower shall not repay such Indebtedness and other monetary
obligations under the Registration Rights Agreement with cash or other
immediately available funds unless approved by the Required Lenders.
 
 
1

--------------------------------------------------------------------------------

 
 
By its signature below, each Loan Party agrees that except as set forth herein
nothing herein shall be construed as (a) a waiver or continuing waiver of the
provisions of Section 6.19(c) or any other provision of the Credit Agreement or
any other Loan Document or (b) a waiver of any Default or Event of Default now
existing or hereafter arising under the Credit Agreement or any other Loan
Document.  The consent set forth herein is expressly limited as follows: (x)
such consent is limited solely to the extension of the deadline for complying
with Section 6.19(c), and (y) such consent is a limited one-time consent, and
nothing contained herein shall obligate the Lenders to grant any additional or
future consent, or to grant (i) any waiver of Section 6.19(c) or any other
provision of the Credit Agreement or any other Loan Document or (ii) any waiver
of any Default or Event of Default now existing or hereafter arising under the
Credit Agreement or any other Loan Document.
 
By its signature below, each Loan Party hereby (a) acknowledges and agrees that,
except as expressly provided herein, the Loan Agreement and each of the other
Loan Documents are hereby ratified and confirmed in all respects and shall
remain in full force and effect; (b) ratifies and reaffirms its obligations
under, and acknowledges, renews and extends its continued liability under, the
Loan Agreement and each other Loan Document to which it is a party; (c) ratifies
and reaffirms all of the Liens securing the payment and performance of the
Obligations; and (d) represents and warrants to the Agent and the Lenders that,
as of the date hereof, after giving effect to the consent and extension
contained herein, (i) all of the representations and warranties contained in the
Loan Agreement and each other Loan Document to which it is a party are true and
correct in all material respects, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date, and (ii) no Default or
Event of Default has occurred and is continuing.  This letter agreement shall be
deemed to constitute a Loan Document for all purposes and in all respects.
 
This letter agreement shall become effective as of the date first written above
when and only when the Agent shall have received duly executed counterparts of
this consent signed by each Loan Party and the Lenders (or at least the required
percentage thereof).
 
This letter agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.  This letter agreement may
be executed in counterparts with each counterpart constituting an original and
all of the counterparts, once executed, constituting but one original.  Delivery
of an executed counterpart by facsimile or other electronic means shall be
effective as delivery of an original executed counterpart.
 
[Signature Pages Follow]
 
 
2

--------------------------------------------------------------------------------

 
 
If the foregoing is acceptable to you, please execute a copy of this letter
agreement in the spaces provided below to evidence your acceptance and approval
of the foregoing and return a fully-executed counterpart of this letter to the
attention of the undersigned.
 

  Very truly yours,          
GUGGENHEIM CORPORATE FUNDING, LLC,
as Administrative Agent for the Lenders
         
 
By:
/s/ William Hagner       Name:  William Hagner       Title:     Senior Managing
Director          

 

  GUGGENHEIM ENERGY OPPORTUNITIES FUND, L.P., as a Lender             By:  
Guggenheim Investment Management, LLC,
as its Investment Manager
         
 
By:
/s/ Michael Damaso       Name:  Michael Damaso       Title:    Senior Managing
Director  

 

 
CITIBANK, N.A.,
as a Lender
         
 
By:
/s/ Don Dimitrievich       Name:  Don Dimitrievich       Title:    Vice
President          

 
 
3

--------------------------------------------------------------------------------

 
 
 

  WP GLOBAL MEZZANINE CAPITAL STRATEGY (RLA) LP           By:   WP Mezzanine GP
II LLC, its General Partner          
 
By:
/s/ Gregory J. Jania       Name:  Gregory J. Jania       Title:    Authorized
Signatory          


  WP GLOBAL MEZZANINE CAPITAL STRATEGY II LP           By: WP Mezzanine GP II
LLC, its General Partner          
 
By:
/s/ Gregory J. Jania       Name:  Gregory J. Jania       Title:    Authorized
Signatory          

 
 
4

--------------------------------------------------------------------------------

 
 

  Acknowledged, agreed and accepted as of the 11th day of October, 2011        
  BORROWER:          
MILLER ENERGY RESOURCES, INC.,
a Tennessee corporation
         
 
By:
/s/ Scott M. Boruff       Name:  Scott M. Boruff       Title:     CEO  




  GUARANTORS:           MILLER DRILLING, TN LLC          
By:      MILLER ENERGY RESOURCES, INC.,
    its Sole Member
         
 
By:
/s/ Scott M. Boruff       Name:  Scott M. Boruff       Title:     CEO  

 
 
5

--------------------------------------------------------------------------------

 
 

  MILLER ENERGY SERVICES, LLC          
By:           MILLER ENERGY RESOURCES, INC.,
         its Sole Manager
         
 
By:
/s/ Scott M. Boruff       Name:  Scott M. Boruff       Title:    CEO  

 

 
MILLER ENERGY GP, LLC
         
By:           MILLER ENERGY RESOURCES, INC.,
         its Sole Manager
         
 
By:
/s/ Scott M. Boruff       Name:  Scott M. Boruff       Title:    CEO          

 
 
6

--------------------------------------------------------------------------------

 
            

 
MILLER RIG & EQUIPMENT, LLC
         
By:           MILLER ENERGY RESOURCES, INC.,
         its Sole Manager
         
 
By:
/s/ Scott M. Boruff       Name:  Scott M. Boruff       Title:    CEO  

 

  COOK INLET ENERGY, LLC          
 
By:
/s/ David Hall       Name:  David Hall       Title:     CEO  

 

  EAST TENNESSEE CONSULTANTS, INC.          
 
By:
/s/ Eugene D. Lockyear       Name:    Eugene D. Lockyear      
Title:      President  


  EAST TENNESSEE CONSULTANTS II, L.L.C.          
 
By:
/s/ Eugene D. Lockyear       Name:  Eugene D. Lockyear       Title:    President
 

 
 
7